FILED
                             NOT FOR PUBLICATION                            DEC 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE MARTINEZ-ARGUETA,                           No. 13-72810

               Petitioner,                       Agency No. A094-457-716

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jose Martinez-Argueta, a native and citizen of El Salvador, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny in part and grant in part the petition for

review, and we remand.

      The record does not compel the conclusion that Martinez-Argueta applied

for asylum within a reasonable time period after the termination of his temporary

protected status. See Husyev v. Mukasey, 528 F.3d 1172, 1181 (9th Cir. 2008)

(364-day delay in filing asylum application after non-immigrant status expired was

not a reasonable period of time). Thus, his asylum claim fails.

      Further, substantial evidence supports the agency’s denial of Martinez-

Argueta’s CAT claim because he did not establish it is more likely than not that he

would be tortured by, at the instigation of, or with the consent or acquiescence of

the El Salvadoran government. See Silaya, 524 F.3d at 1073.

      In denying withholding of removal for lack of nexus to a protected ground,

the BIA did not address the social group argument in Martinez-Argueta’s 2012

brief, and we have no agency decision to review on that claim. We therefore grant

the petition as to withholding of removal, and remand for the agency to address the

social group argument in the first instance. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).


                                          2                                    13-72810
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               13-72810